PER CURIAM.
Pursuant to an open plea of guilty, appellant was convicted of armed robbery, aggravated assault, two counts of grand theft, possession of a firearm during commission of a felony, and driving with a suspended license. The court imposed adult sanctions although the crimes were committed when appellant was sixteen years of age.
We determine that the trial court did not adequately address the factors which must be considered for the imposition of adult sanctions, as mandated by section 39.-lll(7)(c), Florida Statutes (1987). See Leonard v. State, 522 So.2d 543 (Fla. 4th DCA 1988).
The trial court also erred in imposing costs without giving prior notice and affording appellant an opportunity to be heard. See Mays v. State, 519 So.2d 618 (Fla.1988); Jenkins v. State, 444 So.2d 947 (Fla.1984).
Therefore, we reverse and remand for resentencing with directions to proceed in accordance with Leonard, Jenkins and Mays.
REVERSED AND REMANDED.
HERSEY, C.J., and GLICKSTEIN and DELL, JJ., concur.